DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/258,073 in response to a Request for Continued Examination filed on 01/19/2021; the original application filed on 1/25/2019. Claims 1 – 8 and 11 – 13 and 15 are currently pending and have been considered below. Claims 9, 10, 14 and 16 have been cancelled. Claims 1, 11 and 15 are independent claims.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1 – 8 and 11 – 13 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US 2014/0328183 A1) in view of Wang et al. (US 2013/022996 A1).

Regarding claims 1 and 11, a system for collaboratively selecting resources, the system comprising:
a packet generator, [As shown, the method 200 begins at step 210, where the mobile station generates and/or receives a traffic flow, wherein a mobile station is a packet generator, (Paragraph 23)], 
a selector configured to select resources, [where the mobile station selects either a contention-based access or scheduling-based access MAC communication scheme for communicating the traffic flow over a network, wherein the mobile station selects resources to transmit the packet, (Paragraph 23)], in consideration of a determinant including at least one of information on a packet and transmission environment information of the packet, [The mobile station may select the MAC communication scheme in accordance with a MAC selection criteria, which may include a characteristic of the traffic flow and/or a characteristic of the network. For instance, the MAC selection criteria may include a quality of service (QoS) requirement of the traffic flow (e.g., error rate, etc.), a latency requirement of the traffic flow, an amount of data carried by the traffic flow, an amount of overhead associated with the data flow, a congestion level of a contention-based access channel (e.g., as indicated by a back-off time or otherwise), a latency delay associated with a scheduling-based access channel, any other factor, (Paragraphs 20 and 23)],
and a packet transmitter configured to transmit the packet through the selected resources, [Subsequently, the method 200 may proceed to be step 230, where the mobile station may communicate the traffic flow using the selected MAC communication scheme, (Paragraph 23)],
wherein a packet processor, [Figure 9, Ref # 904], configured to process the packet in consideration of a number of transmission channels, [packets are processed based on a number of different resources, please see Paragraphs 20 and 31].
Au et al. fails to explicitly teach dividing each packet into as many divided packets as the number of transmission channels such that each divided packet is transmitted via selected transmission channel corresponding to each divided packet, 
Wang et al. teaches that the packet maybe split unto more than two parts and each part may correspond to predefined sub-channels or sub resources blocks, where resources block may refer to a group of subcarriers, (Wang et al., Paragraphs 201-202, Figure 9) “wherein the data is divided into multiple packets and packets are transmitted using different resource blocks”,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include dividing the packet generated in (a) into as many packets as a number of transmission channels or redundantly duplicating the packet as many as (Wang et al., Paragraphs 201-202, Figure 9), in order to provide multi-user parallel channel access, (Wang et al., Paragraph 9).

Regarding claims 2 and 12, the system wherein the selector selects the resources by determining a transmission channel and at least one of a channel access method and a communicator in consideration of the determinant, [Paragraphs 20-23].

Regarding claims 3 and 13, the system wherein the selector considers information of the packet including at least one of a cycle, a length, and a type of the packet as the determinant, [Paragraphs 25 and 28].

Regarding claims 4, the system of claim 3, wherein the selector selects a first access channel when the packet is a type generated according to an event, [Paragraphs 3 and 20], and selects a second access channel when the packet has a fixed cycle and length, [Paragraphs 3 and 28].

Regarding claims 5, the system of claim 4, wherein the selector allocates a separate transmission channel according to the determined channel access method, [Paragraphs 22 and 23].

Regarding claims 6, the system of claim 2, wherein the selector considers the transmission environment information of the packet including at least one of a number of nodes and a degree of channel congestion as the determinant, [Paragraphs 20 and 23].

Regarding claims 7, the system of claim 6, wherein the selector selects a first access channel when the degree of channel congestion is less than a preset threshold value, [Paragraphs 20, 23 and 28], selects a second access channel when the degree of channel congestion is equal to or greater than the preset threshold value, and maintains the transmission channel as is, [Paragraphs 20, 23 and 28].

Regarding claims 8, the system of claim 6, wherein the selector selects a first communicator when the degree of channel congestion is less than a preset threshold value, [Paragraphs 20, 23 and 28], selects a second communicator when the degree of channel congestion is equal to or greater than the preset threshold value, and maintains the transmission channel as is, [Paragraphs 20, 23 and 28].

Regarding claims 15, a system for collaboratively selecting resources, the system comprising:
a packet generator, [As shown, the method 200 begins at step 210, where the mobile station generates and/or receives a traffic flow, wherein a mobile station is a packet generator, (Paragraph 23)], 
[Figure 9, Ref # 904, Paragraph 31], in consideration of a number of transmission channels, [the mobile station may dynamically select between scheduling and contention based access for communicating a given traffic flow over the network. The mobile station may select the MAC communication scheme in accordance with a MAC selection criteria, which may include a characteristic of the traffic flow and/or a characteristic of the network, wherein as shown in figures 7 and 8, there are two channels scheduled based and contention based that a packet is processed based on, (Paragraph 20)],
and a selector configured to select a channel access method, [The MAC mode selector 420 may select a MAC mode for each of the traffic flows, and communicate the selected MAC modes to the packet scheduler 410, wherein the selector 420 selects a channel access “scheduled or contention based”, (Paragraph 26)], a communicator, [Packet scheduler 410 as shown in figure 410], and a transmission channel as resources for transmitting the packet processed by the packet processor, [The mobile station may select the MAC communication scheme in accordance with a MAC selection criteria, which may include a characteristic of the traffic flow and/or a characteristic of the network. For instance, the MAC selection criteria may include a quality of service (QoS) requirement of the traffic flow (e.g., error rate, etc.), a latency requirement of the traffic flow, an amount of data carried by the traffic flow, an amount of overhead associated with the data flow, a congestion level of a contention-based access channel (e.g., as indicated by a back-off time or otherwise), a latency delay associated with a scheduling-based access channel, any other factor, (Paragraphs 20 and 23)],

Wang et al. teaches that the packet maybe split unto more than two parts and each part may correspond to predefined sub-channels or sub resources blocks, where resources block may refer to a group of subcarriers, (Wang et al., Paragraphs 201-202, Figure 9) “wherein the data is divided into multiple packets and packets are transmitted using different resource blocks”,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include dividing the packet generated in (a) into as many packets as a number of transmission channels or redundantly duplicating the packet as many as the number of transmission channels, (Wang et al., Paragraphs 201-202, Figure 9), in order to provide multi-user parallel channel access, (Wang et al., Paragraph 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478